Title: General Orders, 13 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Tuesday Octr 13th 1778.
            Parole Wyoming—C. Signs Woodbury. Water-bury.
            
          
          The General Court Martial whereof Coll Patten was appointed President will sit tomorrow morning nine ôClock at General St Clair’s quarters.
          At a General Court Martial held at West-Point September 28th 1778—Lieutt Coll Burr President Elisha Painter Major of Artificers was tried for absenting himself from the Garrison & neglect of duty found guilty of the charges exhibited against him and sentenced to be dismissed the service.
          At the same Court Captn Pendleton of Artificers was tried for neglect of duty—found guilty—but some palliating Circumstances induced the Court only to mulct him half a Month’s pay to be appropriated to the use of such Prisoners in the Garrison as do fatigue and draw no Pay.
          His Excellency the Commander in Chief approves the foregoing sentences and orders them to take place.
        